        Case 3:19-cv-00638-SDD-SDJ             Document 94       02/21/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA

STATE OF LOUISIANA,
By and through its Attorney General,
JEFF LANDRY                                            CASE NO. 3:19-cv-00638-SDD-RLB

                      Plaintiff,                       CHIEF JUDGE SHELLY D. DICK

v.                                                     MAGISTRATE JUDGE
                                                       RICHARD L. BOURGEOIS, JR.
BANK OF AMERICA, N.A., et al.,

                      Defendants.



                         REPLY IN SUPPORT OF
           DEFENDANT BANK OF AMERICA, N.A.’S MOTION TO DISMISS

       In its Opposition filed 31 days late,1 the State of Louisiana (“Plaintiff”) makes no effort

to defend against Defendant Bank of America, N.A.’s (“BANA”) arguments that it is not a

proper defendant, effectively conceding that it has not stated a claim against BANA in its First

Amended Complaint. Instead, Plaintiff goes to great lengths to argue that a different entity—

Bank of America Corporation, which is not named as a defendant in the First Amended

Complaint—is the proper defendant. To do so, Plaintiff argues both that BANA’s motion to

dismiss the First Amended Complaint is moot because of Plaintiff’s proposed Second Amended

Complaint (which asserts claims against Bank of America Corporation only and not BANA) and

that the First Amended Complaint is somehow still viable and should not be dismissed because

of that same Second Amended Complaint. Compare ECF No. 90, at 8 (“The filing of this second

amended complaint renders any pending Rule 12(b)(6) motions moot.”), with id. at 6 (“The State




1
 See M.D. La. R. 7(f) (response due 21 days after service of motion); Mot. to Dismiss, ECF No.
56 (filed Dec. 17, 2019); Opp’n, ECF No. 90 (filed Feb. 7, 2020).
         Case 3:19-cv-00638-SDD-SDJ               Document 94      02/21/20 Page 2 of 4




asks this Court to consider the facts set forth in its proposed Second Amended Complaint, as if

adopted herein in extenso.”), and id. at 9 (“The State’s Second Amended Complaint for

Damages . . . has properly pled claims for relief . . . .”).

        Plaintiff errs twice. First, the Court cannot consider the proposed Second Amended

Complaint at all—let alone as if incorporated into the First Amended Complaint—unless and

until the Court grants Plaintiff leave to file that complaint. See United States ex rel. Bias v.

Tangipahoa Par. Sch. Bd., 816 F.3d 315, 321–22 (5th Cir. 2016) (noting that district court found

answer to be “prematurely filed” because the amended complaint was “proposed, but not yet

authorized”); Roebuck v. Dothan Sec., Inc., 515 F. App’x 275, 280 (5th Cir. 2013) (“When

deciding a Rule 12(b)(6) motion to dismiss, the district court is limited to the allegations set forth

in the complaint.”). Second, if the Court were to grant Plaintiff leave to file the Second

Amended Complaint, it becomes even more apparent that all claims against BANA should be

dismissed because Plaintiff does not include BANA as a defendant and does not accuse BANA

of any wrongdoing in that complaint. That concession is dispositive.

        The remainder of Plaintiff’s Opposition argues that the proposed Second Amended

Complaint “establish[es] that Merrill Lynch has been operating as an agent or business conduit

of Bank of America Corporation,” without once mentioning BANA. ECF No. 90, at 14

(emphasis added). Plaintiff’s proposed amendments are futile: The allegations against Bank of

America Corporation in the proposed Second Amended Complaint suffer from many of the

same, and a few additional, flaws as the allegations against BANA in the First Amended




                                                    2
         Case 3:19-cv-00638-SDD-SDJ           Document 94       02/21/20 Page 3 of 4




Complaint. But, of course, those arguments regarding Bank of America Corporation are entirely

irrelevant to the present motion regarding the First Amended Complaint and BANA.2

       Because Plaintiff now agrees that BANA should not be a defendant in this case, and for

the reasons articulated in BANA’s motion to dismiss, BANA respectfully requests that the

claims against it be dismissed.



Dated: February 21, 2020                     Respectfully submitted,

                                             /s/ Michael D. Ferachi
                                             Michael D. Ferachi (Bar Roll No. 19566)
                                             Zelma M. Frederick (Bar Roll No. 31459)
                                             McGLINCHEY STAFFORD, PLLC
                                             301 Main Street, 14th Floor
                                             Baton Rouge, LA 70801
                                             Telephone: (225) 383-9000
                                             Facsimile: (225) 343-3076
                                             mferachi@mcglinchey.com
                                             zfrederick@mcglinchey.com

                                             Attorneys for Bank of America, N.A.




2
 If Plaintiff is allowed to file its Second Amended Complaint, it will need to serve Bank of
America Corporation; Bank of America Corporation will then be entitled to file a motion to
dismiss of its own, and the issues will be litigated in that context.

                                                3
         Case 3:19-cv-00638-SDD-SDJ             Document 94      02/21/20 Page 4 of 4




                                        Certificate of Service

        I HEREBY CERTIFY that on this 21st day of February 2020, I electronically filed the

foregoing with the Clerk of Court by using the CM/ECF system, which will send a notice of

electronic filing to all counsel of record.

                                               Respectfully submitted,

                                               /s/ Michael D. Ferachi
                                               Michael D. Ferachi (Bar Roll No. 19566)
